DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I (claims 1-12 and 21) in the reply filed on 06/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

On further review, it is noted that this application contains the following patentably distinct species directed to multiple species of the generic systems described in the specification and the claims:

Species l: an electrochemical compression system using oxygen as carrier gas as shown in Fig. 1A and 4A;

Species II: an electrochemical expansion system using oxygen as carrier gas as shown in Fig. 1B and 4B;

 a single-mode vapor compression system where an electrochemical device can be employed as one or more components, for example, as a compressor and/or an expander, as shown in Fig. 5A, 5B, 5C, 5D, and 5E;

Species IV: a vapor compression system where an electrochemical device can be employed as one or more components, for example, as a compressor and/or an expander, as shown in Fig. 6A, 6B, 6C, 6D, 6E, 6F, and 6G;

Species V: an electrochemical5 Atty. Docket No. T3019-13416US01system for capture and storage of carbon dioxide as shown in Fig. 9A, 9B, and 9C; and

Species VI: an electrochemical5 Atty. Docket No. T3019-13416US01system for dehumidification as shown in Fig. 11, 12A, 12B, 12C, 13, 14, and 15;

Species VII: an organic Rankine cycle system where an electrochemical device can be employed as one or more components as shown in Fig. 16A, 16B, and 16C.

Species VIII: an organic Rankine cycle system where an electrochemical device can be employed as one or more components as shown in Fig. 17A, 17B, and 17C.

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.



Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call to request an oral election to the above restriction requirement was not made because of the complexity of the multiple species.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SALIL JAIN/Examiner, Art Unit 1795